Citation Nr: 0021217	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-27 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 
1994, for the award of a 20 percent rating for a right knee 
disability.

2.  Entitlement to an evaluation greater than 20 percent for 
a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to 
August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1995 and August 1995 rating 
decisions of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO), where the benefits 
sought on appeal were denied. 

The issue of an evaluation greater than 20 percent for a 
right knee disability is addressed in the Remand portion of 
the opinion.  

We note that during the pendency of this appeal, the veteran 
averred, in essence, that the June 1985 rating decision (RD) 
reducing his 20 percent evaluation to a 10 percent evaluation 
constituted clear and unmistakable error.  This matter is not 
ripe for our review, and is referred to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an effective date earlier than 
October 28, 1994, for the award of a 20 percent rating for a 
right knee disability has been developed.

2.  A claim for an increased rating was received by VA no 
earlier than October 28, 1994.

3.  Satisfaction of the diagnostic criteria for a 20 percent 
rating of a right knee disability is shown on October 20, 
1994.




CONCLUSION OF LAW

The criteria for assignment of an effective date of October 
20, 1994, for the award of a 20 percent rating for a right 
knee disability, are met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, we note that the veteran initially 
requested a regional office hearing with respect to the 
effective date issue in a statement dated August 1, 1995, and 
that he also initially indicated that he desired a hearing 
before a Member of the Board on his VA Form 9, dated July 11, 
1996.  However, we note that although he subsequently altered 
his VA Form 9, it was not clear as to which type of hearing 
he desired.  In addition, his representative indicated that 
the veteran failed to report to his scheduled hearing before 
a Member of the Board due to circumstances beyond his 
control.  Although our review of the record shows that a 
letter was sent to him clarifying whether he still desired a 
hearing on May 15, 2000, the record shows that he did not 
respond.  That letter indicates, in essence, that unless the 
veteran responds in the affirmative within 30 days, the 
appellate process will continue.  Thus, we must conclude that 
he no longer desires a hearing.  

The Board finds that the claim for an effective date prior to 
October 28, 1994 is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, that this claim 
is plausible.  The veteran has not alleged that any records 
of probative value that may be obtained, and which are not 
already associated with his claims folder, are available.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), with regard to 
this claim has been satisfied.

As previously noted, the veteran contends that he is entitled 
to an effective date earlier than October 28, 1994, for the 
award of a 20 percent rating for a right knee disability.  
After a review of the record, the Board finds that to the 
extent that an effective date of October 20, 1994, is 
appropriate for the assignment of a 20 percent evaluation for 
a right knee disability, the claim is granted.  

The basic facts are as follows:  The RO awarded service 
connection for a right knee condition in a rating action 
dated April 1984, and assigned a 20 percent evaluation.  The 
veteran's rating was subsequently reduced to a 10 percent 
evaluation, in a rating action dated June 1985.  The veteran 
next submitted claims for increased evaluations.  The RO 
denied a January 1993 claim in March 1993.  That action 
became final in March 1994.  

The veteran subsequently submitted an increased evaluation 
claim on October 28, 1994.  A June 1995 RD shows that his 
evaluation was increased from 10 to 20 percent, effective May 
1995.  The veteran disagreed with the effective date, in 
essence submitting an informal claim for an earlier effective 
date, "at least to November 1994".  An August 1995 rating 
decision granted the veteran's earlier effective date claim 
to October 28, 1994.  The veteran subsequently disagreed to 
the 20 percent evaluation, as well as indicating his 
disagreement with the effective date assigned by the RO.  He 
indicated that he desired an effective date retroactive to 
the date of 10 percent disability rating.  

The RO, in a letter dated November 1994, requested additional 
medical evidence from the veteran.  The veteran indicated, in 
a statement dated May 1995, that he was treated by a VA 
facility.  VA treatment records from December 1993 to May 
1995 were received.  

A December 29, 1993 VA treatment record notes that the 
veteran complained of knee swelling after a fall.  On 
physical examination, the examiner indicated that there was 
no swelling, but slight pain on rotation of the right knee.  
The assessment was pain [in] right knee, old injury with 
recent fall.  An orthopedic record of the same date shows 
that the veteran was advised to use a brace, and that he was 
disabled for gainful employment for the next two weeks.  A 
radiographic report, also of the same date, shows that there 
were arthritic changes in the right knee which had progressed 
since April 1988, and that two "C" shaped pins were seen at 
the level of the tibial tuberosity.   

A VA orthopedic record dated October 20, 1994 shows that the 
veteran was assessed with advanced DJD [degenerative joint 
disease], and that the veteran did not desire surgery at that 
time.  A radiographic report of the same date lists an 
impression of "status post surgical change and degenerative 
joint disease", and notes moderate degenerative changes and 
a fullness indicating an effusion.  A medical certificate, 
also dated October 20, 1994, shows that the veteran 
complained of edema in his knee.  The examiner noted that he 
started on "Naprosyn" again, and that he had fluid and 
swelling in the lateral proximal surface.  It was also noted 
that the veteran could not fully extend the knee.  

A treatment record dated April 20, 1995 shows that the 
veteran was assessed with DJD of the right knee, and that it 
was slightly warm and swollen on examination.  An April 27, 
1995 medical record, although not entirely legible, appears 
to show that the veteran complained of right knee pain when 
it rains.  An April 28, 1995 orthopedic consultation record 
shows that the veteran's options were discussed, but that he 
desired to remain on medication at that time.  A treatment 
record, also dated April 28, 1995 reveals that the veteran 
reported that his knee was burning and stinging, and that it 
"popped" 1 1/2 times per month.  On physical examination, the 
knee was slightly swollen, and it could not flex or 
completely extend.  There was no increased heat.  Records 
dated May 1995 show that he was assessed with right knee pain 
and DJD.   

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & 
Supp. 1999), and utilize separate diagnostic codes to 
identify the various disabilities.  The veteran's knee 
disorder is evaluated under Diagnostic Code 5257, which 
evaluates slight knee impairment productive of recurrent 
subluxation or lateral instability as 10 percent disabling; 
moderate knee impairment as 20 percent disabling; and severe 
knee impairment as 30 percent disabling.  

Diagnostic Code 5003 evaluates degenerative arthritis 
disabilities, and provides that arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion of the joints involved.  When the limitation of motion 
is noncompensable, a rating of 10 percent for each major 
joint or group of minor joints is to be combined, and that 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray evidence of involvement of two or more 
major joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is also assigned where the 
above is present with occasional incapacitating 
exacerbations.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Codes 5258 or 5259; and for impairment of the 
tibia or fibula under Diagnostic Code 5262.

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  

Under the laws and regulations governing the assignment of 
effective dates for the award of compensation, if the claim 
is received within one year of the date that it is factually 
ascertainable that an increase is warranted, the date that it 
is factually ascertainable is the appropriate date; if the 
claim is received more than one year after that date, the 
date of receipt of claim is the appropriate date.  38 C.F.R. 
§ 3.400 (1999).

First, as indicated above, the veteran argues that he should 
be granted an effective date back to April 1985, the date his 
rating was reduced from 20 to 10 percent by the June 1985 RD.  
However, we must point out that although the veteran 
submitted repeated increased evaluation claims, his last 
claim of January 1993 was denied by the RO in March 1993, and 
became final in March 1994.  Thus, the date of the "new 
claim" was October 28, 1994.  

Second, although the RO requested the veteran's treatment 
records from April 1993 forward, the medical evidence first 
shows that he was treated for his right knee on December 29, 
1993, and was again treated on October 20, 1994.  The 
question that must now be addressed by the Board is whether 
it is factually ascertainable, based on a review of all the 
evidence, that an increase in right knee disability occurred 
prior to October 28, 1994.  See VAOPGCPREC 12-98.

After a review of the evidence, we determine that the 
assignment of October 20, 1994 as the effective date for the 
assignment of a 20 percent evaluation for a right knee 
disability is warranted.  However, we also determine that an 
earlier effective date is not warranted.  That is, although 
the veteran was treated on December 29, 1993, those records 
show only that he was treated after a fall, was disabled from 
work for a two week period, and was to wear a brace.  
Significantly, on physical examination, the examiner 
indicated that there was no swelling of the knee, with only 
slight pain on rotation.  This evidence does not establish 
that moderate knee impairment was demonstrated in December 
1993 so that a 20 percent evaluation was warranted for the 
veteran's right knee disorder under Diagnostic Code 5257.  
Although radiographic evidence of arthritis is shown as of 
this date, the pain with rotation was described only as 
"slight", thus a 20 percent evaluation under either 
Diagnostic Code 5260 or 5261 is also not warranted.  
Similarly, the clinical evidence does not show that a 20 
percent rating was warranted under Diagnostic Codes 5003, 
5256, 5258, 5259, or 5262 prior to October 20, 1994.  Again, 
on physical examination, only slight pain was elicited on 
rotation of the right knee.

In fact, the medical evidence shows that the veteran was not 
treated again until October 20, 1994, almost a year later.  
At that time he was assessed with advanced DJD [degenerative 
joint disease], surgery was recommended, and the clinical 
findings included fluid and swelling in the lateral proximal 
surface of his knee, and a lack of full extension.  The 
radiographic report dated October 20, 1994 shows that he was 
assessed with moderate degenerative changes and effusion.  
The examiner also noted that he started on "Naprosyn" 
again.  Records dated April 1995 and subsequent thereto also 
show that the veteran's right knee condition continued to 
deteriorate.  However, this evidence, while clearly 
supportive of a 20 percent evaluation, does not show that a 
20 percent evaluation can be substantiated prior to October 
20, 1994.  

Thus, as the evidence shows only that it was factually 
ascertainable that the veteran's increased evaluation was 
warranted as of October 20, 1994, the claim for an effective 
date of October 20, 1994 for a 20 percent evaluation of a 
right knee disability is granted.  


ORDER

Entitlement to an effective date of October 20, 1994, for the 
award of a 20 percent rating for a right knee disability is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.  


REMAND

Because the claim of entitlement to an evaluation greater 
than 20 percent for a right knee disability is well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran has alleged, in statements received by VA in 
September 1995 and March 1996, that he was to have surgery in 
September 1995, and that he had recent private treatment 
records relevant to his right knee condition, respectively.  
He has also subsequently indicated that these records are 
pertinent to his claim.  Because these records would be of 
significant probative value in evaluating the claim, we 
determine that the RO should ask the veteran to provide the 
name(s) and place(s) of private treatment, and execute the 
appropriate releases.  

Specifically, a VA orthopedic note of September 1995 shows 
that the veteran then desired surgery, but wished to arrange 
for it himself.  A subsequent VA treatment record, dated 
March 1996, shows that he declined an orthopedic clinic 
referral, and stated that he preferred to return to his 
private orthopedist.  Our review of the record does not show 
that these private treatment records have been associated 
with the claims file.  


Our review of the claims file also indicates that the veteran 
failed to report to numerous VA scheduled examinations.  
However, we note that the veteran listed a different address 
on a VA Form 21-4138 dated March 1999, than that which was 
previously of record.  Thus, it would not be inappropriate to 
schedule the veteran for another examination, after 
ascertaining his current correct address, and communicating 
that information to the VAMC where the examination is to be 
conducted.  The RO should also obtain a copy of the notice 
notifying the veteran of the exact date and time of his 
scheduled examination, and should associate that notice with 
the veteran's claims file.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide the names and addresses 
of all private physicians he has seen for 
his right knee disorder, along with the 
duly authorized releases.  If these 
attempts are unsuccessful, the RO shall 
document the unsuccessful attempts and 
associate the documentation with the 
veteran's claims folder.

2.  The RO should also inform the veteran 
of the consequences of failure to report 
to a VA examination.

3.  The RO should also obtain the 
veteran's correct address, and 
communicate this information to the VAMC 
when scheduling him for an examination.  
The RO should also obtain a copy of the 
notice sent to the veteran notifying him 
of the date and time of his scheduled 
examination, and whether he did indeed 
report.  


4.  Finally, the RO should then review 
the veteran's claim, and determine 
whether it can now be granted.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case and with a reasonable period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.  

No action is required by the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the claim 
addressed in this Remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

 


